FOR PUBLICATION                            FILED
                  UNITED STATES COURT OF APPEALS                         JUN 3 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                         FOR THE NINTH CIRCUIT

MCKENZY ALII ALFRED,                           No.    19-72903

               Petitioner,                     Agency No. A215-565-401

 v.
                                               ORDER
MERRICK B. GARLAND, Attorney
General,

               Respondent.



MURGUIA, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion is vacated.